MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen.
Upon review of the record and petitioner’s late response to this court’s July 31, 2007 order to show cause, we conclude that the BIA did not abuse its discretion in construing petitioner’s motion to reconsider as a motion to reopen because petitioner asserted that he was eligible to apply for new status. See Mohammed v. Gonzales, 400 F.3d 785, 792 (9th Cir.2005). Further, the BIA did not err in denying the motion as numerically barred. See 8 C.F.R. § 1003.2(c)(2).
Accordingly, this petition for review is summarily denied because the questions raised by the petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.